Citation Nr: 0009371	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected lumbosacral strain, currently rated 40 
percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	RICHARD A. LAPOINTE, ESQ.


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active service from December 1952 to November 
1970.

The appeal the claim of entitlement to an increased 
evaluation for lumbosacral strain above 40 percent arises 
from the December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, granting an increased rating for that 
disorder from 20 to 40 percent.  

The appeal of the claim of entitlement to TDIU due to 
service-connected disabilities arises from the August 1998 RO 
decision denying that claim.  


REMAND

The veteran contends that his service-connected lumbosacral 
strain is more severe than is reflected in the 40 percent 
rating currently assigned.  He also contends that due to his 
service-connected disabilities he is unable to obtain or 
retain gainful employment.  

The evidence of record includes an employment statement from 
the veteran, contained on VA Form 21-526, which was received 
by the RO in May 1992.  It is therein stated that the veteran 
last worked in 1983.  It was also reported at the time that 
the veteran completed three years of college.  An earlier VA 
Form 21-526, received by the RO in May 1984 advises that the 
veteran has completed four years of college.  As regards the 
individual unemployability issue, clarification as to the 
veteran's education is going to be required.  

In addition to the above-noted lumbosacral strain, service 
connection is also in effect for defective hearing in the 
left ear, rated zero percent disabling.  It is indicated that 
the veteran is in receipt of a permanent and total disability 
rating for pension purposes based on his service-connected 
low back disorder as well as nonservice-connected bronchial 
asthma with chronic obstructive pulmonary disease evaluated 
as 60 percent disabling and nonservice-connected psoriasis 
evaluated as 10 percent disabling.  There are also other 
nonservice-connected disorders which carry non-compensable 
ratings.  The veteran was born in October 1933 and, as such, 
is now 66 years old.  The Board is aware that age may not be 
considered in determining the veteran's entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  However, age is a primary consideration  in 
determining entitlement to a permanent and total disability 
rating for pension purposes.  

At the most recent VA examination of the veteran's low back 
in July 1998, the veteran reported that he did not feel that 
he had to work.  He also reported spending his time taking 
care of an uncle in Charlotte and his mother in Greensboro, 
and otherwise doing whatever he wanted.  The veteran reported 
suffering from low back pain ever since injuring it in 
service unloading and loading aircraft cargo.  The examiner 
found that he veteran could dress and undress himself, though 
he had stiffness and difficulties reaching his shoes and 
socks.  Deep tendon reflexes of the knees and ankles were 
sluggish.  There was some spasm of the paravertebral lumbar 
musculature.  Range of motion was limited to 30 degrees 
forward flexion, 10 degrees backward extension, 30 degrees 
left lateral flexion and 25 degrees right lateral flexion, 
and 30 degrees lateral rotation bilaterally.  The veteran 
could walk on toes and heels.  The examiner noted that the 
veteran was 63 years old, that he had been unemployed since 
1970, and that he had chronic back pain, and concluded based 
on these criteria that the veteran had "absolutely no 
employment potential."  However, as reflected by evidence 
reported above, in July 1998 the veteran was 64 years old, 
had last worked in 1983 and had completed either three years 
of college or four years of college.  

A July 1998 VA x-ray examination of the veteran's lumbosacral 
spine showed some worsening of degenerative changes at L4-L5, 
as compared to a previous examination in June 1996.  The 
examiner assessed progressive, mild degenerative change of 
the lower lumbar spine.  

Also in July 1998, a VA social and industrial survey was 
conducted, with the veteran's claims file reviewed by the 
social worker.  At the interview, the veteran was pleasant, 
friendly, cooperative, and in a cheerful mood.  He did not 
appear to be in discomfort.  The veteran reported that in 
service he had been an air freight specialist, but due to 
back pain had been unable to continue with that strenuous 
activity.  He reported that he was cross-trained in service 
as an air manager, with that work requiring less physical 
exertion, but his back then still continued to cause him 
discomfort.  He reported that he did not wish to enter the 
air management field post service because he would have to 
start at the bottom and work up.  He reported that after 
separation from service he was briefly employed as an 
insurance agent, but left that position to attend school.  He 
reported, however, that his rehabilitation benefits expired 
in 1977 prior to his completion of a degree.  He reported 
holding a few other jobs, including receiving some training 
in upholstery and auto body work, but he did not hold any of 
these jobs for a significant length of time, and he reported 
not having any other significant periods of employment in the 
past twenty years.  The social worker noted that some 
employment positions were indicated in the claims file that 
were not reported by the veteran during the interview.  The 
veteran explained to the social worker that most of his time 
was spent caring for his mother and uncle, who were both ill.  
He also reported that his activity level was compromised by 
his back disorder.  The social worker noted that the 
veteran's employment history was not sufficiently consistent 
for him to determine whether the veteran's back disorder 
precluded employment.  The social worker concluded that while 
the veteran's employment potential may be not be "strong", 
"this may be just as much his own choice as it is due to his 
back disability."  It is the opinion of the Board that it 
would be helpful to obtain the veteran's VA education and 
vocational rehabilitation folder for association with the 
claims folder, in an effort to resolve some of the 
contradictory information regarding the veteran's education 
and occupational experience.  

The July 1998 VA examination of the veteran's low back did 
not comment on how it impaired him functionally, particularly 
in the work place, and or on the degree of functional loss, 
if any, resulting from pain on undertaking motion, or that 
resulting from weakened movement, excess fatigability, or 
incoordination under the provisions of 38 C.F.R. §§ 4.40, 
4.45 (1999) and the guidelines set forth by the United States 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  These functional limitations 
must be determined.  Accordingly, remand is in order for a 
further VA examination of the veteran's lumbosacral strain. 
DeLuca. 

The Board notes that the veteran is already assigned the 
maximum schedular rating for lumbosacral strain under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a (1999).  However, 
the low back disorder may be evaluated by analogy to 
Diagnostic Code 5293 (1999).  This would allow for an 
analogous 60 percent rating if there were pronounced low back 
disability as distinguished from severe low back disability.  

The claims folder contains a September 1992 letter from the 
Social Security Administration indicating that the veteran 
had been awarded Supplemental Security Income (SSI) from the 
Social Security Administration.  While this award may have 
been due to the veteran's age and indigence, rather than due 
to any disability, the veteran's representative in an October 
1997 notice of disagreement stated that a Social Security 
Disability file should be obtained and associated with the 
claims folder for consideration in the veteran's claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a veteran is in receipt of Social 
Security disability benefits, the medical records underlying 
that award are relevant to issues such as those on appeal 
here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  As such, any Social 
Security Administration determinations for either Social 
Security Disability benefits or Supplemental Security Income, 
and all supporting medical records, must be obtained and 
associated with the claims folder.  

The veteran's claim for TDIU based on service-connected 
disabilities cannot be reviewed until the underlying service-
connected disabilities are appropriately evaluated.  
Accordingly, the TDIU claim is also subject to remand.  
Further, the veteran's service-connected left ear hearing 
loss has not been recently evaluated to determine the current 
level of disability.  A VA examination to determine the 
current level of service-connected hearing loss in the left 
ear is accordingly also required.  

Under these circumstances, the case is remanded for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his lumbosacral 
strain and left ear hearing loss since 
December 1996, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  The RO should also obtain and 
associate with the claims folder any 
Social Security Disability and 
Supplemental Security Income 
determinations, and the medical records 
underlying the veteran's award of such 
Social Security benefits.  All records  
and responses received should be 
associated with the claims folder.  

3.  The RO should obtain the veteran's 
VA Education and Vocational 
Rehabilitation Folder for association 
with the claims folder.  

4. The veteran should be afforded a VA 
examination to determine the severity of 
the veteran's present service-connected 
lumbosacral strain.  All clinical 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner prior to examination, and 
the examiner must state in the 
examination report that the claims folder 
has been reviewed. 
 
The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in degrees 
and in all planes, and comment as to 
whether there is slight, moderate, or 
severe limitation of motion of the lumbar 
spine.  The examiner should also note 
whether there is muscle spasm on extreme 
forward bending, and whether there is 
unilateral loss of lateral spine motion 
in standing position.  The examiner 
should also comment as to whether the 
lumbar spine exhibits listing to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral spine motion with osteoarthritic 
changes, or narrowing or irregularity of 
the joint space and abnormal mobility on 
forced motion. 

Irrespective of whether or not lumbar 
intervertebral disc syndrome is present, 
the examiner should comment as to 
whether the clinical findings referable 
to the service-connected lumbosacral 
strain are equivalent to pronounced 
lumbar intervertebral disc syndrome, 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc(s), with little intermittent 
relief.

The examiner should also review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected low back disability upon the 
veteran's ordinary activity and on how 
it impairs him functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca, supra, and 38 
C.F.R. § 4.40, and 4.45 (1999).

5.  The veteran should also be afforded a 
VA examination to determine the current 
level of left ear hearing loss 
disability.  Clinical findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
prior to examination, and the examiner 
must state in the examination report that 
the claims folder has been reviewed.  An 
appropriate audiometric examination of 
both ears including word recognition 
using Maryland CNC word lists should be 
conducted.  The current level of hearing 
impairment in each ear should be 
assessed.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full. If 
any development is incomplete, including 
if the requested examinations do not 
include all clinical findings and 
comments requested, appropriate 
corrective action is to be implemented.

7.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased evaluation 
for service-connected lumbosacral strain, 
and entitlement to a total disability 
rating based on individual 
unemployability (TDIU) due to service-
connected disabilities.  If any 
determination remains to any extent 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




